                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

GEORGE TASSEFF,                            : Case No. 3:18-cv-371
                                           :
        Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                           : (by full consent of the parties)
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint

Stipulation to Remand to the Commissioner. (Doc. #14). The parties agree that this

matter should be remanded to the Commissioner pursuant to Sentence Four of Section

205 of the Social Security Act, 42 U.S.C. § 405(g), and respectfully request this

Honorable Court enter an appropriate order with judgment.

       Upon receipt of the Court’s order, the Appeals Council will affirm the finding of

disability as of May 2, 2018. For the period prior to May 2, 2018, the medical opinions

of record will be reweighed under the relevant regulations, Plaintiff’s residual functional

capacity will be reassessed in light of all his medically determinable impairments, and his

subjective allegations will be reconsidered.

                       IT IS THEREFORE ORDERED THAT:

       1.     The parties’ Joint Stipulation to Remand to the Commissioner
              (Doc. #14) is ACCEPTED;
      2.       The Clerk of Court is directed to enter Judgment in Plaintiff’s
               favor under Fed. R. Civ. P. 58;

      3.       This matter is REMANDED to the Social Security
               Administration, pursuant to sentence four of 42 U.S.C. §
               405(g), for further consideration consistent with this Decision
               and Entry and the parties’ stipulation; and

      4.       The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

July 9, 2019                                     s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United State Magistrate Judge




                                             2
